Citation Nr: 0948833	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  09-19 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from November 1950 to November 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A bilateral hearing loss disability meeting VA criteria 
was first shown many years after service, and is not related 
to any in-service events, including noise exposure.  

2.  Tinnitus had its onset during active military service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may service incurrence be presumed.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

2.  Tinnitus was incurred in active military by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In a letter dated in May 2008, prior to the 
initial adjudication of the claim, the RO notified the 
Veteran of the information necessary to substantiate the 
service connection claims, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  He was told that the evidence must show a 
relationship between his current disabilities and an injury, 
disease or event in military service.  He was advised of 
various types of lay, medical, and employment evidence that 
could substantiate his service connection claims.  He was 
also provided with information regarding ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Under the VCAA, the VA also has a duty to assist the Veteran 
by making all reasonable efforts to help a claimant obtain 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  Service 
treatment records have been obtained.  VA and identified 
private treatment records were obtained.  In this regard, in 
a June 2008 statement, the Veteran said he had begun 
receiving treatment for hearing problems about 25 years 
earlier, but that none of the treatment records from that 
time were available.  He submitted a statement from the only 
available, identified treatment provider in August 2008.  A 
VA examination was provided in August 2008, and was based 
upon consideration of the Veteran's prior medical history, 
including service treatment records, and also contained a 
rationale for the opinion sufficient for the Board to make an 
informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Veteran requested review by a Decision Review 
Officer, who reviewed the claim and prepared the statement of 
the case.      

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, including sensorineural hearing loss, if 
the disability was manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1110, 
1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
To establish service connection, a Veteran must show (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the current disability and the in-
service disease or injury (or in-service aggravation), "the 
so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 
1362 (Fed. Cir. Mar. 5, 2009); Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The threshold 
for normal hearing is from zero to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  Id., 
at 157.  Impaired hearing will be considered a disability for 
VA purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels or more; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

No complaints of hearing loss or tinnitus were noted in the 
veteran's service treatment records.  The veteran's hearing 
at separation in November 1952 was 15/15 bilaterally on 
whispered voice test.  

On a VA examination in August 2008, the Veteran reported 
noise exposure in the military as an artilleryman, which, the 
examiner noted, may have resulted in significant noise 
exposure.  After service, he worked in the lumber industry 
harvesting trees, and cutting lumber in a sawmill for 40 
years.  He was also a recreational hunter, and shot right-
handed.  He said he had been using hearing aids since about 
1994.  Audiometric examination disclosed pure tone air 
conduction thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
80
85
90
LEFT
60
60
70
75
70

Speech recognition in the right ear was 62 percent, and 86 
percent in the left ear.  The diagnosis was bilateral 
sensorineural hearing loss.  The examiner concluded that 
hearing loss was "less likely as not" caused by or a result 
of noise exposure during service.  The examiner explained 
that the Veteran spent 40 years in sawmills, and used saws 
and other power tools in his right hand.  His poorer right 
ear hearing was consistent with right power tool use.  

The examiner also stated that if the Veteran's hearing had 
been as poor as it was now in service, he could not have 
passed the whispered voice test as he did in 1952.  The 
Veteran contends, in essence, that the whisper test is 
unreliable.  The Board agrees that a normal whispered voice 
test can neither establish nor rule out the presence of a 
hearing loss disability, as defined in 38 C.F.R. § 3.385.  
Particularly in light of Hensley, this part of the VA 
examination is without probative value, and has been 
disregarded in the Board's decision.

The Veteran contends that no hearing protection was provided 
while he was in service.  He also states that he always wore 
hearing conservation equipment while working in the lumber 
mill, and that several years of his lumber mill employment 
were not around loud noises.  For instance, he states that he 
started as a handyman, and later was a foreman for nine 
years, during which time he worked in an office.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Although the Veteran states that he always wore hearing 
protection during his 40 years of lumber industry employment, 
he is attempting to recall events which occurred up to 55 
years earlier, and his recollections are not always accurate.  
For example, according to his DD Form 214, he worked in the 
logging industry before service, from 1948 to 1950, and, at 
the time of his entrance into service, was already a "rigger 
head," indicating he had already passed beyond the handyman 
stage by the time he entered service.  The Board does not 
find it credible that his 40 years of employment in the 
lumber industry did not include significant noise exposure.  
By this, the Board means simply that his recollections are 
not accurate; there is no inference of deliberate inaccuracy.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Lay assertions, however, may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau, 492 F.3d at 1377.  

Although the Veteran can report on a subjective decline in 
hearing, a hearing loss disability for VA service connection 
purposes requires specific audiological findings.  Thus, he 
is not competent to state that he has a hearing loss 
disability meeting the regulatory criteria, as such requires 
specific audiometric testing.    

The evidence establishes that the Veteran had noise exposure 
during service as an antiaircraft artillery automatic weapons 
chief,  as well as post-service occupational and recreational 
noise exposure.  The VA examiner in August 2008 found that 
the noise exposure in service was less likely than not 
related to his current hearing loss.  There is no medical 
evidence contradicting this conclusion.  The Veteran stated, 
in 2008, that his hearing problems began about 25 years 
earlier, which would have been about 30 years after service.  
The medical evidence shows that in 2000, he purchased hearing 
aids from the Sonus Hearing Center, and elsewhere he stated 
that he first wore hearing aids in 1994.  He is not competent 
to relate the onset of hearing which he first noticed many 
years after service to service, and there is no medical 
opinion in his favor.  Under these circumstances, the 
examiner's explanation that the post-service occupational 
noise exposure was the cause of the Veteran's hearing loss is 
a sufficient rationale for the opinion.  

In sum, there is no contemporaneous evidence of the presence 
of a hearing loss disability for many years after service; 
and the only competent evidence addressing the question of a 
nexus to service found that it was not likely related.  Thus, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for bilateral 
hearing loss.  In reaching this determination, the Board is 
mindful that all reasonable doubt is to be resolved in the 
Veteran's favor.  The preponderance of the evidence is 
against the claim, however, and the claim must be denied.  38 
U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

With respect to tinnitus, on the VA examination in August 
2008, the examiner noted that "[the Veteran] does not report 
tinnitus."  This statement, which does not indicate whether 
Veteran denied the presence of tinnitus when asked, or 
whether he merely failed to mention the symptom on his own 
initiative, is not sufficient to establish that tinnitus was 
not shown at that time.  He contends that tinnitus has been 
present since service.  Moreover, unlike hearing loss for VA 
purposes, a layperson is competent to identify tinnitus.  

As to the probative value of his lay evidence of tinnitus, 
the Board notes that the first contemporaneous indication of 
tinnitus was in the Veteran's March 2008 claim, which was 
more than 55 years after service.  The absence of 
contemporaneous evidence, although a factor for 
consideration, is not dispositive.  See Buchanan.  The Board 
observes that tinnitus is often considered a nuisance by the 
sufferer, rather than a medical condition, and, thus, the 
absence of medical evidence or a claim for many years after 
service is of minor probative value.  As discussed above, the 
Board concludes that the Veteran had significant post-service 
noise exposure during his 40 years of lumber industry 
employment after service.  With respect to tinnitus, however, 
the Veteran contends that the condition has been present 
since service.  In view of his statements as to continuity of 
symptomatology, it is not necessary to establish whether it 
was caused by in-service noise exposure.  As a result of 
these factors, the Board finds that the Veteran's competent 
statements as to continuity of symptomatology are 
sufficiently credible to place the evidence in equipoise.  
Accordingly, service connection for tinnitus is warranted.  
In reaching this determination, the benefit-of-the-doubt rule 
has been applied.  38 U.S.C.A. § 5107(b).  





ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


